DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Terrence J Edwards on 05/02/2022
The application has been amended as follows:
All claims remain the same except claim 12 and that have been amended as follows:
12. (Currently Amended) The method of Claim 1, wherein the method further comprises subtracting said reference data from an image frame.

Allowable Subject Matter
Claims 1, 2, 5-10, 12-16, 19, 20 and 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to system for digital imaging system for use in ambient light deficient environments.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “in a plurality of cycles, each cycle including an integration period of the pixel array, wherein a duration of the integration period is variable from cycle to cycle in the plurality of cycles wherein said pixel array is actuated at a sensing interval that corresponds to the pulse interval of said emitter; stopping the emitter from pulsing for a single iteration; creating a dark frame by sensing the pixel array while the emitter is not pulsing a pulse; creating one or more reference frames, using said dark frame, for use in removing fixed pattern noise; removing fixed pattern noise from the image frame by subtracting stored reference data; and creating a stream of images by combining a plurality of image frames to form a video stream; wherein the method further comprises computing reference data for a particular integration duration by interpolating between two or more dark reference buffers established at two or more different integration times having two or more different duration lengths.” 
The closest prior art found was FARR et al. (US 20110028790 A1), hereinafter referred to as FARR and TANI (US 20090147078 A1) hereinafter referred to as TANI.
FARR pertains to apparatus for visualization of endoscopic and borescopic fields, in minimally invasive surgical (MIS) procedures, general or diagnostic medical or industrial procedures using endoscopes or borescopes, respectively (FARR, ¶ [0005]).  TANI is directed to noise reduction system that reduces the effect of fixed pattern noise, which appears in an image captured using global exposure in a CMOS imaging device mounted in an electronic endoscope (TANI, ¶ [0002]). However, FARR and TANI, either, singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Independent claim 15 recites features similar to the features discussed above. Therefore, the independent claims are allowable for analogous reasons.
Dependent claims  are allowed for the reasons concerning the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486